Citation Nr: 1543243	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.  

2.  Entitlement to service connection for myocardial infarction (MI).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1972, September 1978 to September 1980, and August 1990 to September 1990.  He also has unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of that hearing is of record in the Veteran's Virtual VA electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection is warranted for spinal stenosis and MI based upon service incurrence.  He maintains that constant sitting and stress as a pilot during his active duty, ACDUTRA, or INACDUTRA, precipitated these disorders.  

It is not clear from the Veteran's Air Force Reserve records associated with the claims folder whether the Veteran had ACDUTRA and/or INACDUTRA during his Reserve service as the form is a recapitulation of Retirement points.  Points are not helpful in this regard.  The AOJ should contact the National Personnel Records Center (NPRC), the National Archives and Records Administration (Archives) and/or Defense Finance and Accounting Service (DFAS) to assist in this endeavor to verify the Veteran's ACDUTRA or INACDUTRA service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ, to include medical records from his chiropractor.  

2.  Contact the appropriate Federal sources, as appropriate, to include NPRC, Archives, and DFAS and ask the agency to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's ACDUTRA and INACDUTRA.  If the Veteran did not have periods of ACDUTRA or INACDUTRA, the record should so reflect.  

If, after making reasonable efforts to obtain these records the AOJ is unable to secure them, a formal finding of unavailability should be associated with the claims file. The AOJ should notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Afford the Veteran a reasonable opportunity to respond.  
 
3.  Thereafter, determine whether the Veteran was treated for symptoms of spinal stenosis and/or MI during a period of active service, ACDUTRA, or INACDUTRA, or if spinal stenosis and/or MI was otherwise shown during active service, ACDUTRA, or INACDUTRA.  If so, then schedule the Veteran for a VA examination or examinations with an appropriate examiner to determine the etiology of both of his disorders.  

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with any examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records, VA treatment records, private medical records and opinions and the examination results, the examiner(s) is(are) requested to determine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any spinal stenosis and/or MI was incurred in, caused by, or is otherwise related to active service, ACDUTRA or INACDUTA.  Specifically, the examiner should address the Veteran's hearing testimony and contentions, and the May 2010 opinion of his private cardiologist that his duties as a pilot are the cause of his disabilities.  A cardiologist opined in October 2014 that stress and flying the night prior to his flight caused his MI.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
4.  The AOJ should thereafter review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, the report must be returned for corrective action.  38 C.F.R. § 4.2; See also Stegall v. West, 11 Vet. App. 268 (1998).  
 
5.  After undertaking the development above, readjudicate the Veteran's claim for service connection for spinal stenosis and MI.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

